Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon C. Stallman, Attorney for Applicants, on 7/14/2021.  
In Claim 1, 
lines 5-6:
The language “… said input signal having a first spectrum and a second spectrum;” is replaced with the language --… said input signal having the first spectrum and the second spectrum;--.

Allowable Subject Matter/ Rejoinder Note
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (Inventions I, II, III, IV, V, and VI), as set forth in the Office action mailed on 5/15/2020, is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2, 3, 7-17, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3, 5, 7-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
	In regards to the independent Claims 1 and 18, the claims are allowed because the closest prior art, Feldhaus, Ortler, Winter, and Miyauchi, either singularly or in combination, fail to anticipate or render obvious said first frequency and said second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to Claims 1 and 18 have been fully considered and are persuasive.  The rejection of the claims of 7/6/2021 has been withdrawn in view of the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863